Citation Nr: 0104715	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of post-surgical abdominal scar, currently 
rated as 10 percent disabling.

2.  Evaluation of post-surgical hair transplantation scars, 
currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than October 22, 
1997 for a grant of service connection for a post-surgical 
abdominal scar.

4.  Entitlement to an effective date earlier than October 22, 
1997 for a grant of service connection for post-surgical hair 
transplantation scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to 
September 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1998 and August 1998 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board notes that the appellant filed a claim in December 
1999 for service connection for a hiatal hernia.  In December 
1999, the RO provided the appellant with notice of the 
evidence necessary to complete his application and support 
his claim.  The Board does not have jurisdiction over this 
claim.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).

In an April 1998 rating decision, the RO confirmed and 
continued the 10 percent evaluation assigned for service 
connected status post cholecystectomy.  In a Notice of 
Disagreement received in May 1998 with regard to other 
claims, the appellant indicated his satisfaction with the 
total disability evaluation assigned in the April 1998 rating 
decision.  In a statement submitted in June 1999, the 
appellant indicated that he wanted a 30 percent evaluation 
for his service connected status post cholecystectomy.  This 
document constitutes a new claim for an increased rating, and 
as such it is referred to the RO, as the Board does not have 
jurisdiction over a new claim.  This statement did not 
constitute a Notice of Disagreement as to the April 1998 
rating decision as it was not timely filed.  38 C.F.R. 
§ 20.302(a) (2000).


FINDINGS OF FACT

1.  A post-surgical abdominal scar is currently manifested by 
no more than tenderness on objective demonstration.

2.  Post-surgical hair transplantation scars are manifested 
by no more than moderately disfiguring scarring on the back 
of the head.

3.  The appellant was discharged from service on September 
10, 1985.

4.  A superficial post-surgical abdominal scar was first 
objectively identified as tender on VA examination in March 
1998.

5.  A claim for service connection for post-surgical hair 
transplantation scars was received on October 22, 1997.


CONCLUSIONS OF LAW

1.  A post-surgical abdominal scar is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (2000).

2.  Post-surgical hair transplantation scars are no more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 
(2000).

3.  The criteria for an effective date earlier than October 
22, 1997 for a grant of service connection for a post-
surgical abdominal scar have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§  3.157; 3.400 (2000).

4.  The criteria for an effective date earlier than October 
22, 1997 for a grant of service connection for post-surgical 
hair transplantation scars have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§  3.157; 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1998 rating decision, service connection for a 
post-surgical abdominal scar was granted and a 10 percent 
evaluation was assigned from October 22, 1997.  Service 
connection was granted for post-surgical hair transplantation 
scars and a 10 percent evaluation was assigned from October 
22, 1997.  The appellant contends that higher evaluations are 
warranted for each disability and that earlier effective 
dates should be assigned.  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
November 1999, the appellant and his representative were 
given notice of applicable regulations and the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  Service medical records were obtained and 
associated with the claims folder.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, all existing and available evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  As for 
records from the VA Medical Center in Decatur, Georgia, when 
the RO was unable to obtain these records after multiple 
attempts, the appellant was notified in an August 1998 rating 
decision and in an October 1998 letter that these records 
were not obtained.  The RO indicated that they had contacted 
the VA Medical Center as previously advised and that that 
they would contact them again.  Based on the fact that the 
file does contain copies of VA examination reports from the 
VA Medical Center in Decatur for the period specified by the 
appellant as well as treatment records from the VA Medical 
Center in Atlanta around the time specified by the appellant, 
the Board finds that it is reasonably certain that the VA 
Medical Center, Decatur records do not exist and that further 
efforts to obtain these records would be futile.  Private 
medical records identified by the appellant have been 
obtained.  VA examinations were conducted in April 1989 and 
March 1998 and copies of the reports associated with the 
file.  The appellant has not contended that there are any 
other outstanding records that would be relevant to his 
claim.

Increased Ratings.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not changed significantly, and that 
uniform ratings are appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When all the 
evidence is assembled, the determination must then be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


Post-surgical abdominal scar.

The appellant contends that the scar associated with his 
abdominal surgery is tender.  A 10 percent evaluation was 
assigned in the April 1998 rating decision for the post-
surgical abdominal scar based on the report on VA examination 
in March 1998.

Superficial scars that are tender and painful on objective 
demonstration are assigned a separate 10 percent evaluation.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (2000).  The service 
connected abdominal scar has been assigned the maximum 
schedular evaluation for this disability.  A higher 
evaluation is not available under the schedule for rating 
disabilities.  In light of the assignment of the maximum 
schedular evaluation for this disability, a further 
discussion of the medical evidence in this case would 
constitute a waste of appellate resources.

There is no competent evidence that the abdominal scar limits 
abdominal function, therefore evaluation under 38 C.F.R. 
§ 4.118; Diagnostic Code 7805 (2000) is not appropriate.  The 
evidence demonstrates that the scar is well healed, therefore 
38 C.F.R. § 4.118; Diagnostic Code 7803 (2000) which 
addresses ulcerating scars is not for application nor would 
it afford the appellant a higher disability evaluation.


Post-surgical hair transplantation scar.

The appellant contends that he has permanent scars on the 
front and back of his head from hair transplants.  He will 
have to wear a hair replacement piece for the rest of his 
life.  Since he is not able to remove the piece, he cannot 
try to use any hair growth enhancers.  He has pain and 
itching on his scalp.  He contends he was treated in the 
early 1990's for an itching scalp.

The appellant underwent a series of hair transplant 
procedures in service where hair from the occiput was moved 
to the frontal area.  The procedures were conducted between 
February 1982 and June 1982.  On follow-up examination in 
October 1982 and March 1983, no abnormalities were noted and 
pain, itching or scarring was not reported.  Hair growth was 
said to be good to excellent.

A VA examination was conducted in November 1986.  No 
abnormalities were reported about the skin or head.  VA 
Medical Center records document that he was seen in July 1992 
complaining of itching on his scalp.  He wanted an opinion 
from the examiner as to why the transplants had not worked.  
On examination of the frontal scalp there were circular areas 
of hair regrowth, slight scarring and erythema.  On the 
occipital scalp there were circular scars without hair.  
There was diffuse hair growth with scales.  The examiner 
indicated there was evidence of hair growth in the 
transplanted areas.  Seborrhea dermatitis was also diagnosed.

A statement from Dermatology Associates of Atlanta dated in 
September 1992 indicated that the appellant was most 
concerned about his appearance and the persistent itching of 
his scalp.  He wore a wig due to scarring and poor hair 
growth.  The appellant claimed there was itching every day 
that was made worse by the wig.  The concentration of the 
itching seemed to be mostly where the grafts were.  There was 
tenderness in the back and front.  Inspection revealed a few 
hairs along the designated hairline that showed poor planning 
and growth.  At least 60 circular scars were noted.  Complete 
examination could not be conducted due to the presence of the 
wig woven into the remaining hair.  A complete judgment 
regarding his scalp could not be made.  The examiner opined 
that the individual hair follicles were damaged in harvesting 
and did not survive the transplant process.  The appellant 
was not a good candidate for a repeat transplant.

A VA examination was conducted in March 1998.  The appellant 
reported that he had itching in the hair plugs in the front 
and the back.  If he scratched his head he had bleeding.  He 
reported that each side of his head was tender.  On 
examination of the head after the wig was loosened, there was 
significant hair loss in the front.  There were small tufts 
of planted hair on the frontal area of the head.  These were 
arranged in a coronal linear fashion.  There was slight 
thickening.  There was no excoriation or pyoderma.  There was 
no infectious process.  The posterior aspect of the head 
could not be observed.

A statement was submitted by Professional Hair Replacement 
Service in September 1998.  The appellant had been their 
client for a long time.  The transplant had caused a large 
amount of scarring on his head.  The appellant felt uneasy 
about his appearance.  Inspection revealed no hair growth in 
the transplanted area.  The appellant had claimed that he had 
itching and tenderness as an everyday occurrence.

VA Medical Center records documented that the appellant was 
seen in June 1999.  He had been told to get documentation of 
his disability.  He wanted to appeal the 10 percent 
evaluation because he felt there was evidence of severe 
disfigurement secondary to marked color contrast on his 
scalp.  Examination of the posterior scalp revealed about 150 
small white scars on a darker colored base around the 
perimeter.  The diagnosis was status post hair transplant.

Color photographs of both the back and front portions of the 
appellant's head were contained in the claims folder and have 
been considered. 

Service connected scars on the appellant's head have been 
evaluated under the rating criteria for disfiguring scars of 
the head.  For disfiguring scars of the head, face or neck a 
noncompensable evaluation is warranted for slight impairment.  
A 10 percent evaluation is assigned for moderately 
disfiguring impairment.  A 30 percent evaluation is warranted 
for severe impairment, especially if producing a marked and 
unsightly deformity of eyelids, lips and auricles.  38 C.F.R. 
§ 4.118; Diagnostic Code 7800 (2000).

Where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
disability (scars of the head) it would be improper for the 
Board to rate his disability by an analogy to another code 
section.  See Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).  It has been determined that the residuals of the 
hair transplant are the head scars, and although the Board 
has considered the appellant's complaint that his head itches 
and that he finds his appearance embarrassing, we are obliged 
to evaluate his disability under the rating criteria for head 
scars and to compensate him for the average impairment of his 
earning capacity due to these scars.  Competent evidence of a 
disease process associated with the hair transplants has not 
been presented, in fact, the examiner in March 1998 found no 
excoriation, pyoderma, or infectious process.  Seborrhea 
dermatitis was diagnosed in 1986, but not attributed to the 
hair transplants.

We find that the preponderance of the evidence is against a 
higher evaluation.  The scars are numerous, but small and 
only on the lower back part of the head.  They are present 
entirely on the head and able to be hidden by the wig.  No 
scarring is present on the front of the appellant's head.  A 
higher evaluation is only warranted when there is severe 
impairment, especially if producing a marked and unsightly 
deformity of eyelids, lips and auricles.  No competent, 
objective examiner has indicated that the residual scarring 
is marked or unsightly, and it does not deform the 
appellant's face in any manner.

The appellant is competent to state that his condition is 
worse or that he believes his head scars to be severely 
disfiguring .  However, the training and experience of the 
medical personnel makes their findings more probative as to 
the extent of the disability.  In this regard, the Board is 
most persuaded by the examiner's comments in June 1999.  The 
appellant presented at this time for the express purpose of 
getting objective documentation of severe disfigurement.  Yet 
the examiner did not conclude that this was the case, and 
diagnosed only status post hair transplant.  Although the 
color contrast on the appellant's scalp was noted, the 
examiner was careful to enclose in quotations the appellant's 
assertions of severe disfigurement.  Therefore, only 
subjective evidence of severe disfigurement has been 
presented.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration.

The appellant has repeatedly requested a 100 percent 
schedular evaluation for his service connected disabilities.  
As previously discussed, a 100 percent schedular evaluation 
is not warranted.  Preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the appellant has contended that his service 
connected disabilities have a marked interference with his 
employment, no competent evidence that support those 
contentions has been presented.  Hospitalization for any of 
his service connected disabilities has not been reported or 
shown.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


Effective Dates.

The effective date for the award of service connection for a 
post-surgical abdominal scar and for post-surgical hair 
transplant scars was assigned by the RO as October 22, 1997.  
The appellant has contended that the effective date for 
service connection for the post-surgical abdominal scar 
should be back to the first date he had his abdomen examined 
at the VA Medical Center or back to the date he first applied 
for the disability if he did in fact apply for it prior to 
October 22, 1997.  In his VA Form-9 received in November 
1999, he contended that the effective date should be his date 
of his discharge from service and that he claimed this 
disability in the 1980's.  He further claimed that the 
abdominal scar had always been tender since the 
cholecystectomy.

In his May 1998 Notice of Disagreement, he contended that the 
effective date for service connection for the post-surgical 
hair transplant scars should be when he was treated for it at 
the VA Medical Center.  He was unaware that he was able to 
file for disability for this problem until advised by an 
attorney.  In his VA Form-9 he contended that the effective 
date should be the date of his discharge from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2000).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

Under 38 C.F.R. § 3.157(b)(1) (2000), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service 
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission. Id.

Post-surgical abdominal scar.

The appellant was discharged from service on September 10, 
1985.  His original claim was filed on August 7, 1986 wherein 
he claimed in pertinent part, service connection for constant 
left-sided pain as a result of an inservice cholecystectomy.  
Service connection for residuals of a cholecystectomy with 
subsequent abdominal pain was granted in March 1987 from 
September 11, 1985.  

A private medical examination conducted in October 1985 
documented his complaint of intermittent pain on the left 
side below the rib cage that was usually dull, occasionally 
sharp and made worse by eating.  A rule-out diagnosis of 
abdominal adhesions was made.  At the time of the November 
1986 VA examination conducted in response to the original 
claim, the appellant reported pain in his left side that 
became much worse after strenuous exercise.  Examination of 
his abdomen revealed left flank and periumbilical tenderness.  
An 18-cm. scar was noted on the right subcostal area from the 
previous cholecystectomy.  In October 1986 VA Medical Center 
records he reported vague upper left upper quadrant pain made 
worse by lifting or exercise.  On examination his abdomen was 
nontender and the scar was noted in the right upper quadrant.

The appellant submitted a statement in August 1987 outlining 
his post-cholecystectomy complaints and did not report a 
tender or painful abdominal scar.  On VA examination in April 
1989, the right upper quadrant scar was reported.  The 
appellant did not localize any pain to deep palpation in 
particular the right upper quadrant although he was somewhat 
conditioned to guard in that area.  In an August 1990 
statement, he reported a one-year history of severe pain 
which lasted 5-minutes in the area of his abdominal scar when 
he sneezed, coughed, or tensed his muscles.  In a VA Medical 
Center document dated in October 1991, the appellant reported 
pain at the incision site with sneezing or coughing.  Chronic 
scar pain-rule out adhesions was diagnosed.  In November 1991 
VA Medical Center records he complained of chronic incisional 
pain.  Chronic post-cholecystectomy syndrome was diagnosed.

The appellant testified before the RO on August 25, 1992.  He 
testified that the incision was sensitive.  It used to give 
him problems when he coughed or sneezed and would feel like 
it was going to rip apart.  He would develop a very painful 
knot for 5-minutes after.  On VA examination in September 
1992 the healed scar was noted.  The abdomen was soft and 
there was no tenderness on physical examination.  In a 
statement submitted in December 1992, the appellant indicated 
that he had pain from the surgical scar that occurred at 
unpredictable times.  It felt like someone had taken a knife 
and sliced him open, or that the area would explode.

The appellant filed a claim on October 22, 1997 for an 
increased rating for his service connected residuals of the 
cholecystectomy, alleging complications that he felt 
warranted an increase.  A VA examination was conducted in 
March 1998 in response to this claim.  The appellant reported 
a continuing problem of extreme sharp pains where the 
incision was made when he made a sudden movement.  The right 
upper quadrant scar was slightly tender to palpation.  
Service connection for the post-surgical abdominal scar was 
thereafter granted in April 1998 and the October 22, 1997 
date of claim assigned as the effective date for the award.

The Board has considered the provisions of 38 C.F.R. 
§ 3.157(b)(1) (2000) in order to determine whether an earlier 
effective date could be assigned.  Although service 
connection for a status post cholecystectomy had been 
previously allowed, a claim specifying the benefit sought 
(tender or painful post-operative scar) was not received 
within one year from the date of any examination, treatment, 
or hospital admission that objectively identified a tender or 
painful scar.  The Board first notes that the appellant has 
never filed a claim for service connection with regard to the 
superficial post-surgical scar.  The appellant has complained 
of residuals associated with the service connected 
cholecystectomy; specifically left upper quadrant pain, 
intermittent incisional/abdominal pain and 
constipation/diarrhea.  The Board notes that the Board has 
considered the rating assigned for the residuals of the 
cholecystectomy on three occasions, and as recently as March 
1995 found that the assigned evaluation adequately 
compensated the appellant for his symptoms including his 
reported abdominal pain in view of the clinical findings.  
The Board's review of the evidence does not reveal an 
objective finding of a tender or painful superficial scar 
until the March 1998 VA examination.  We do not find that 
intermittent incisional pain associated with sneezing or 
coughing is the same as a report of a tender or painful 
superficial scar objectively confirmed.  The evidence does 
not establish that an informal or formal claim for service 
connection for a superficial post-surgical was filed prior to 
the effective date assigned.

Because the appellant did not file a claim of entitlement to 
benefits for a tender or painful superficial post-surgical 
scar within one year of the date of his separation from 
service, the effective date of an award of benefits could be 
no earlier than the date that VA received his claim.  The RO 
therefore correctly concluded that he was not entitled to an 
effective date prior to October 22, 1997 for service 
connection for the post-surgical abdominal scar.

The appellant has not provided any support for his 
disagreement with the effective date of his award of service 
connection for the post-surgical scar, other than to assert 
in his May 1998 Notice of Disagreement that he might have 
filed a claim for this earlier than 1997.  There is no record 
that any earlier claim was ever filed with, or received by, 
VA prior to October 22, 1997.  We have considered his 
contention that his scar has always been tender and that 
there was medical evidence of this, however there is no 
subjective or objective evidence of this prior to the VA 
examination in March 1998.  There were multiple prior 
examinations wherein the area in question was examined and no 
abnormality reported.  The primary complaint was concerning 
the left upper quadrant, with the scar positioned in the 
right upper quadrant.  In April 1989, deep palpation was 
conducted over the right upper quadrant and the appellant 
denied localized pain.  Therefore, we find the medical 
evidence in service and since service belies the appellant's 
contention that he had reported superficial scar tenderness 
or pain prior to the March 1998 VA examination.  
Consequently, the Board finds that there is no basis for 
assigning an effective date prior to October 22, 1997 for the 
award of disability compensation benefits for a post-surgical 
abdominal scar.

Post-surgical hair transplantation scars.

In the present case, the evidence shows that the appellant 
was discharged from service on September 10, 1985 and that 
service connection for status post cholecystectomy was in 
effect from September 11, 1985.  The appellant filed a claim 
for service connection for residuals of hair transplants 
performed in service that was received on October 22, 1997.  
Barring an exception, the effective date for the grant of 
service connection for scars, post-surgical hair 
transplantation would be October 22, 1997, the date of 
receipt of the claim.  38 C.F.R. § 3.400(b)(2)(i) (2000).  
Although treatment or evaluation at a VA facility may 
constitute an informal claim if a claim specifying the 
benefit sought is received within 1 year of such VA treatment 
or examination, there is no evidence that the appellant had 
received treatment or evaluation for hair transplant scarring 
within the VA Medical Center records contained in the file 
within the year preceding the date he filed his claim.  See 
38 C.F.R. § 3.157 (2000).  The assertion that the appellant 
was unaware that he was entitled to these benefits does not 
establish entitlement to an earlier effective date.  
Therefore there is no basis for an effective date earlier 
than October 22, 1997 for service connection for scars, post-
surgical hair transplantation.


ORDER

An increased evaluation for a post-surgical abdominal scar is 
denied.  An increased evaluation for post-surgical hair 
transplantation scars is denied.  An effective date earlier 
than October 22, 1997 for a grant of service connection for a 
post-surgical abdominal scar is denied.  An effective date 
earlier than October 22, 1997 for a grant of service 
connection for scars, post-surgical hair transplantation is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

